


109 HR 5854 IH: PASS Act
U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5854
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Beauprez
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish a pilot program under which the Secretary of
		  Education allows selected States to combine certain funds under the Elementary
		  and Secondary Education Act of 1965 to improve the academic achievement of its
		  students.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Partnership for Academic
			 Success in the States Act or the PASS Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Pilot program required.
					Sec. 3. Performance agreements.
					Sec. 4. Eligible education grant programs.
					Sec. 5. Maintenance of academic performance
				standards.
					Sec. 6. Maintenance of funding levels spent by States on
				education.
					Sec. 7. Permissible uses of funds.
					Sec. 8. Allocation of funds within State.
					Sec. 9. Administrative expenses.
					Sec. 10. Equitable participation of private
				schools.
					Sec. 11. Fiscal responsibilities.
					Sec. 12. Annual reports.
					Sec. 13. Terms of performance agreements.
					Sec. 14. Modification of performance agreements.
					Sec. 15. Competitive selection process.
					Sec. 16. Performance review and early termination.
					Sec. 17. Awards for reducing achievement gaps.
				
			2.Pilot program
			 requiredThe Secretary of
			 Education shall carry out a pilot program under this Act, to be participated in
			 by up to 10 States.
		3.Performance
			 agreements
			(a)Performance
			 agreement requiredFor each
			 State participating in the pilot program, the Secretary shall, pursuant to a
			 performance agreement entered into with that State—
				(1)grant directly to
			 the State the grant amounts that the State (or any entity within the State, if
			 applicable) would otherwise receive under one or more eligible education grant
			 programs covered by the agreement; and
				(2)waive the applicability to the State (or
			 any entity within the State, if applicable) of one or more requirements of
			 those programs.
				(b)Specification of
			 programs To be covered and requirements to be waivedThe
			 performance agreement shall specify the programs covered by the agreement and
			 the requirements to be waived pursuant to the agreement.
			(c)Requirements
			 that cannot be waivedThe Secretary shall not, pursuant to a
			 performance agreement under this Act, waive any requirement under any of the
			 following provisions of the Elementary and Secondary Education Act of
			 1965:
				(1)Section 1111(b)
			 (20 U.S.C. 6311(b); relating to academic standards, academic assessments, and
			 accountability).
				(2)Section 1111(h)
			 (20 U.S.C. 63111(h); relating to report cards).
				(3)Section
			 1116(b)(1)(E) (20 U.S.C. 6316(b)(1)(E); relating to public school
			 choice).
				4.Eligible education
			 grant programsFor purposes of
			 this Act, the eligible education grant programs are the following:
			(1)In title I of the
			 Elementary and Secondary Education Act of
			 1965—
				(A)part A (relating
			 to improving basic programs operated by local educational agencies);
				(B)subpart 3 of part
			 B (relating to William F. Goodling Even Start Family Literacy Programs);
				(C)part C (relating
			 to education of migratory children);
				(D)part D (relating
			 to prevention and intervention programs for children and youth who are
			 neglected, delinquent, or at-risk); and
				(E)part F (relating to comprehensive school
			 reform).
				(2)In
			 title II of that Act—
				(A)part A (relating
			 to teacher and principal training and recruiting fund); and
				(B)subpart 1 of part
			 D (relating to State and local technology grants).
				(3)In title III of that Act, part A (relating
			 to English language acquisition, language enhancement, and academic
			 achievement).
			(4)In title IV of
			 that Act, part A (relating to safe and drug-free schools and
			 communities).
			(5)In title V of that
			 Act—
				(A)part A (relating
			 to innovative programs); and
				(B)part D (relating
			 to the fund for the improvement of education).
				(6)In title VII of that Act, part A (relating
			 to Indian education).
			(7)Sections 115 and
			 116, and parts B and C of title I, of the Carl D. Perkins Vocational Technical
			 Education Act.
			(8)Subtitle B of
			 title VII of the McKinney-Vento Homeless
			 Assistance Act.
			5.Maintenance of
			 academic performance standardsEach State participating in the pilot
			 program shall, throughout the term of the performance agreement—
			(1)maintain a uniform
			 level of challenging student academic performance standards and assessments;
			 and
			(2)demonstrate
			 adequate yearly progress toward achieving those standards.
			6.Maintenance of
			 funding levels spent by States on educationFor each State participating in the pilot
			 program, for each school year of the performance agreement, the aggregate
			 amount of funds spent by the State on elementary and secondary education shall
			 be not less than the aggregate amount of funds spent by the State on elementary
			 and secondary education for school year 2007. If a State demonstrates that
			 exceptional or uncontrollable circumstances, such as a natural disaster or a
			 precipitous and unforeseen decline in the financial resources of the State,
			 prevent the State from complying with this requirement, the Secretary may waive
			 the applicability of this requirement to the State.
		7.Permissible uses
			 of fundsGrant amounts
			 received pursuant to a performance agreement under this Act may be used for any
			 elementary and secondary education purposes permitted by State law, in a manner
			 that advances the education priorities of the State, improves student
			 achievement, and narrows achievement gaps between students.
		8.Allocation of
			 funds within State
			(a)In
			 generalGrant amounts
			 received pursuant to a performance agreement under this Act shall be
			 distributed within the State as provided by State law, subject to subsection
			 (b).
			(b)No reduction in
			 part A title I allocationTo the extent such grant amounts are
			 derived from part A of title I of the Elementary and Secondary Education Act of
			 1965, the State shall ensure that, for each local educational agency within the
			 State for each school year, the amount that is allocated to that local
			 educational agency for that school year pursuant to the performance agreement
			 is not less than the amount that was allocated to that local educational agency
			 for school year 2007 pursuant to part A of title I of that Act. If the State
			 cannot comply with this subsection because the total grant amounts derived from
			 part A of title I of that Act are inadequate, the State shall reduce each local
			 educational agency’s allocation by a uniform percentage.
			9.Administrative
			 expensesA State may use not
			 more than 1 percent of the grant amounts received pursuant to a performance
			 agreement under this Act for administrative expenses.
		10.Equitable
			 participation of private schoolsGrant amounts received pursuant to a
			 performance agreement under this Act shall be used in a manner that provides
			 for the equitable participation of private schools, and the students and
			 professional staff of such schools.
		11.Fiscal
			 responsibilitiesGrant amounts
			 received pursuant to a performance agreement under this Act shall be subject to
			 fiscal control and fund accounting procedures that ensure that those amounts
			 are properly disbursed and accounted for.
		12.Annual
			 reports
			(a)In
			 generalAfter each school
			 year during which a State has participated in the pilot program, the State
			 shall submit to the Secretary a report on the activities carried out under the
			 performance agreement during that school year. The report shall describe in
			 detail how the State has complied with the performance agreement and with the
			 other requirements of this Act. The State shall ensure that the report is
			 disseminated widely to parents and the general public, distributed to print and
			 broadcast media, and posted on the Internet.
			(b)Submission to
			 CongressNot later than 60 days after the Secretary receives a
			 report under subsection (a), the Secretary shall submit that report to
			 Congress, together with any other information the Secretary considers
			 appropriate.
			13.Terms of
			 performance agreements
			(a)Initial
			 termEach performance
			 agreement under this Act shall apply for an initial term beginning with school
			 year 2008 and ending with school year 2012.
			(b)Additional
			 termEach such performance agreement may, with the approval of
			 the State and the Secretary entered into before the expiration of the initial
			 term, be extended for an additional term beginning with school year 2013 and
			 ending with school year 2017. The Secretary shall not withhold approval under
			 this subsection if the State has demonstrated the adequate yearly progress
			 required by this Act and has substantially complied with its other obligations
			 under this Act.
			14.Modification of
			 performance agreementsThe
			 terms of a performance agreement may, with the approval of the State and the
			 Secretary, be modified during the term of the performance agreement for school
			 years that have not yet begun.
		15.Competitive
			 selection processThe
			 Secretary shall, by regulation, establish a process for the selection of States
			 to participate in the pilot program. The process shall include the
			 following:
			(1)ApplicationTo
			 be considered for participation, a State must submit an application to the
			 Secretary in such form, and containing such information, as the Secretary may
			 require. The State must submit the application not later than March 31, 2007,
			 but after that date may modify the application (including the draft performance
			 agreement described in paragraph (2)) with the approval of the
			 Secretary.
			(2)Proposed
			 performance agreementThe application must include a draft of the
			 performance agreement that the State proposes to enter into for purposes of the
			 pilot program.
			(3)Certification of
			 compliance with notice and comment requirementsThe application
			 must include the certification of the Governor of the State that the
			 performance agreement that the State proposes has been developed by the State
			 in accordance with the notice and comment requirements that apply under State
			 law.
			(4)SelectionThe
			 Secretary shall select States for participation on a competitive basis, using
			 criteria established by the Secretary. Each selection shall be completed not
			 later than June 30, 2007.
			(5)Entering into
			 performance agreementFor each State so selected, the Secretary
			 and the State shall enter into the performance agreement proposed by the State.
			 Each performance agreement shall be entered into not later than August 15,
			 2007.
			16.Performance
			 review and early termination
			(a)Periodic
			 reviewFor each State
			 participating in the pilot program, the Secretary shall periodically carry out
			 a review to determine whether the State has demonstrated the adequate yearly
			 progress required by this Act and has substantially complied with its other
			 obligations under this Act.
			(b)Early
			 terminationThe Secretary may terminate a performance agreement,
			 before the term of that agreement expires, if—
				(1)the State does
			 not, for three consecutive school years, demonstrate the adequate yearly
			 progress required by this Act; or
				(2)the State does not
			 substantially comply with any other obligation under this Act.
				17.Awards for
			 reducing achievement gaps
			(a)Awards
			 requiredThe Secretary shall
			 make awards to each State that completes the initial term of its performance
			 agreement and, over that term, achieves the reduction described in subsection
			 (b).
			(b)ReductionThe
			 reduction referred to in subsection (a) is a reduction by not less than 25
			 percent, of the difference between the percentage of highest and lowest
			 performing groups of students that meet the State’s definition of
			 proficient, as referenced in section 1111(b)(1)(D)(ii)(II) of
			 the Elementary and Secondary Education Act of
			 1965.  The reduction must apply to at least two grade levels and at
			 least two of the following content areas: mathematics, reading, and
			 science.
			(c)Amount of
			 awardThe amount of an award under this section shall be not less
			 than 5 percent of the grant amounts received by the State pursuant to the
			 performance agreement for school year 2008.
			(d)Source of
			 fundsAwards under this section are subject to the availability
			 of appropriations and shall be paid from the Fund for the Improvement of
			 Education under part D of title V of the Elementary and Secondary Education Act of
			 1965.
			
